 Case: 1:18-cv-03550 Document #: 116 Filed: 09/27/19 Page 1 of 1 PageID #:713

                    UNITED STATES DISTRICT COURT
          FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.1
                               Eastern Division

Elizabeth Aguilera, et al.
                                 Plaintiff,
v.                                                  Case No.: 1:18−cv−03550
                                                    Honorable Edmond E. Chang
NuWave, LLC
                                 Defendant.



                    ORDER REFERRING A CIVIL CASE TO THE
                      DESIGNATED MAGISTRATE JUDGE



        Pursuant to Local Rule 72.1, this case is hereby referred to the calendar of
Honorable Jeffrey Cummings for the purpose of discovery supervision.(slb, )Emailed
notice.




Dated: September 27, 2019
                                                                    /s/ Edmond E. Chang
                                                             United States District Judge
